DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on November 14, 2022 is acknowledged.  Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first indented clause in claim 1 recites “adding an organic solvent to each of [Foeniculum vulgare or Polygonum tinctorium] extract aqueous solution…to obtain an [Foeniculum vulgare or Polygonum tinctorium] extract fraction”. 
First, for clarity it is noted that “an extract aqueous solution” is not equivalent to an “an aqueous extract solution”.  The latter is a solution of an aqueous extract, i.e., one made using water, whereas the former is a solution of water having, distributed therein, an extract (that has already been made, with any solvent, including water).  The claim phrase is “a [Foeniculum vulgare or Polygonum tinctorium] extract aqueous solution”.  Therefore the broadest reasonable interpretation consistent with the specification is a solution of water having distributed therein an extract of either Foeniculum vulgare or Polygonum tinctorium. 
Next, the clause recites “adding an organic solvent to each of …extract aqueous solution…to obtain an …extract fraction”.  This renders the clause unclear because it is unknown how one obtains an “extract fraction” simply by adding “an organic solvent”.  In chemistry, a “fraction” refers to some part of the initial, such as in fractional distillation where a mixture is separated into its components by their boiling point.  What fraction is to be obtained is not indicated, nor whether the obtained fraction should include antimicrobial compound(s) and/or exhibit antimicrobial properties.  Also the selection of the correct organic solvent for obtaining any fraction from any given extract, whether made using water, a non-polar solvent, etc., is not recited.  
The specification discloses that each of Foeniculum vulgare and Polygonum tinctorium were extracted twice with ethanol, and ultimately each extract was formed into powders, which were then “mixed with and dispersed in distilled water, and an organic solvent [ ] added thereto to obtain …a [Foeniculum vulgare or Polygonum tinctorium] extraction fraction” (Specification, [0036], see [0032]-[0036]).  The disclosure therefore is much narrower than the claim language and thus does not offer any guidance regarding the clause at issue.    
The term “stimulation” in claim 1, in “ultrasonic stimulation” and “electrical stimulation” is a relative term which renders the claim indefinite. The term “stimulation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Stimulation” appears to be application of some intensity and/or duration of ultrasound waves and electrical current.  What degrees of either amounts to “stimulation” of the mixture of the obtained Foeniculum vulgare and Polygonum tinctorium extract fractions appear vague.
Claims 2 does not resolve these issues and therefore is also rejected.
For the purposes of examination now claim 1 is construed as requiring “adding an organic solvent to each of a Foeniculum vulgare and Polygonum tinctorium extract aqueous solution, mixing the two, and first applying ultrasonic waves to the mixture, and then applying electric energy to the nano-sized bubbles or particles of the extracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Kwon, Y.S., et al., Antimicrobial Constituents of Foeniculum vulgare, Arch Pharm Res Vol 25, No 2, t54-157, 2002) and Kim (Kim, K.S., et al., Assessment of Indigo (Polygonum tinctorium Ait.) water extracts' bioactive compounds, and their antioxidant and antiproliferative activities, LWT - Food Science and Technology 46 (2012) 500- 510)) in view of Moubarik (Moubarik, A., et al., Kinetic model of solute aqueous extraction from Fennel (Foeniculum vulgare) treated by pulsed electric field, electrical discharges and ultrasonic irradiations, Food and Bioproducts Processing 89 (2011) 356-361.
Regarding claim 1, Kwon teaches antimicrobial active agents in an extract of Foeniculum vulgare prepared by hot MeOH extraction followed by fractionation of water soluble compounds (the entire document, esp. title; abstract; p.154-55, Table 4 and accompanying text).  Kim discusses previously-reported studies on antimicrobial properties of extracts of Polygonum tinctorium including alcoholic extracts (p.500-01), and reports on antioxidant and antiproliferative actives in the aqueous extracts.
Neither Kwon nor Kim teaches applying ultrasound waves or electric current to extracts of Foeniculum vulgare or Polygonum tinctorium as recited in claim 1.
Moubarik reports applying pulsed electric field (PEF), electrical discharges (ED) and ultrasound irradiation (UI) to enhance aqueous extraction from Foeniculum vulgare or fennel (entire document, esp. title; abstract; p.357-58).  Moubarik concludes that all three extraction processes “remarkably enhance solute extraction from fennel”, due to “washing of the surface fennel (probably due to the juice expulsion from the interior of the cells by turgor pressure) and diffusion of the solute retained in the cells” (p.360 rt. col.).  Moubarik also discusses application of PEF, ED, and UI to vegetable tissue at large (p.356 rt. col.: “They yield vegetable tissue completely permeable, at room temperature, without denaturation of sensitive substances and of some cellular components which may pass in the extract and degrade its quality.”).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the teachings of Kwon, Kim, and Moubarik and use both an organic solvent and an aqueous solution of crude or initial extract of Foeniculum vulgare or Polygonum tinctorium, and apply ultrasound waves and electric energy as recited in the instant claim.  The skilled person would have been motivated to do so because Kwon and Kim teach antimicrobial properties of their extracts prepared using alcohols and water, and Moubarik teaches that applying ultrasound or electrical energy remarkably enhances solute extraction without risking denaturation of substances or cellular components that could degrade the extract’s quality.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615